DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 7/1/2022 in which claims 1-6 and 15 were cancelled, claim 7 was amended, and claims 21-25 were added.
Claims 7-14 and 16-25 are pending and presented for examination.
Allowable Subject Matter
Claims 7-14, and 16-25 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 7: the closest prior art, Nagata et al (US 2017/0062574 and Nagata hereinafter), discloses a method of forming a field plate (33) in an elongate active trench (14) of a transistor device, wherein the elongate active trench (14) comprises a first insulating material (53) lining the elongate active trench and surrounding a gap and a first conductive material (54) filling the gap (Figs. 2, 4, and 6B; [0043], [0058], and [0070]-[0071]), the method comprising: selectively removing a first portion (upper portion of 53 to leave 55 behind) of the first insulating material using a first etch process (Fig. 6D; [0073]); selectively removing a portion of the first conductive material (portion 27) using a second etch process to form a field plate (22) in a lower portion of the elongate active trench (Figs. 6D and 6E; [0073]-[0075]); and selectively removing a second portion of the first insulating material (55) using a third etch process (Fig. 6F; [0076]), wherein the first etch process is carried out before the second etch process and the second etch process is carried out before the third etch process (Figs. 6B-6F; [0070]-[0076]). Nagata fails to expressly disclose wherein the transistor device comprises a cell field comprising a plurality of elongate active trenches formed in a first major surface of a semiconductor substrate and an edge termination region laterally surrounding the cell field and comprising at least one edge termination trench, the method further comprising: in the edge termination region, setting a position of a top surface of an edge field plate in the edge termination trench with respect to the first major surface using a single etch process, the single etch process being the second etch process.
As to claim 19: see paragraph 15 in the Office action mailed 4/13/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813